United States Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 16, 2009 Commission File No. Exact Name of Registrant as Specified in its Charter and Principal Office Address and Telephone Number State of Incorporation I.R.S. Employer Identification Number 1-16681 The Laclede Group, Inc. 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 74-2976504 1-1822 Laclede Gas Company 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 43-0368139 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 13e-4(c)) Item 7.01 Regulation FD Disclosure. At the Platt’s 7th Annual Storage Outlook conference on January 16, 2009, Company representatives will be delivering the presentation attached. Item 9.01 Financial Statements and Exhibits (d)
